Citation Nr: 0109547	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for boils and abscesses.

Whether the 10 percent disability evaluation assigned for 
traumatic osteoarthritis of the left ankle was proper.

Whether the 10 percent disability evaluation assigned for 
lichen simplex chronicus/neurodermatitis was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from March 1960 to April 1962.

This appeal originally arose from a June 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico which denied, in pertinent 
part, service connection for the residuals of a left ankle 
injury, a chronic skin condition and a disorder manifested by 
boils and abscesses.

The Board of Veterans' Appeals (Board), in a decision entered 
in March 1998, denied the issue of service connection for a 
chronic skin condition and remanded the issues of service 
connection for the residuals of a left ankle injury and a 
disorder manifested by boils and abscesses for further 
development.  In a January 2000 rating decision, service 
connection was granted for traumatic osteoarthritis of the 
left ankle and for lichen simplex chronicus/neurodermatitis; 
a 10 percent disability evaluation was assigned for each.

This final decision will be limited to the issue of whether 
the 10 percent disability evaluation assigned for lichen 
simplex chronicus/neurodermatitis was proper.  The remaining 
issues will be addressed in the remand portion of this 
decision.


FINDING OF FACT

The manifestations of the veteran's lichen simplex 
chronicus/neurodermatitis since February 1996 have included 
nearly constant itching.



CONCLUSION OF LAW

The assignment of a 30 percent disability evaluation for 
lichen simplex chronicus/neurodermatitis is proper.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.7 and 
Diagnostic Codes 7899-7806 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for lichen 
simplex chronicus/neurodermatitis.  We are satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. Chapter 51.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the veteran's service-connected lichen simplex 
chronicus/neurodermatitis.  The Board has identified nothing 
in this historical record which suggests that the current 
evidence of record is not adequate to fairly determine the 
rating to be assigned for this disability.  Moreover, the 
Board has concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

Factual Background

VA outpatient treatment records show that the veteran was 
seen in September 1996 with a reported history of psoriasis, 
currently on the ventral aspects of both wrists.  He also 
complained of peeling on his heels.  On examination, there 
were pink papules with confluent patches on the left wrist 
with a surrounding area of hyperpigmentation.  There was an 
area of hypopigmentation surrounded by hyperpigmentation on 
the right wrist.

A VA general medical examination of the veteran was conducted 
in November 1996.  At this time the veteran's complaints 
included a rash present at both wrists which he stated he had 
had since being in Okinawa since 1961.  The rash was chronic 
and he needed to keep applying a cream to keep the rash from 
spreading.  The rash was extremely itchy and he applied 
Cyclocort and took hydroxyzine.

On examination, a rash was noted at the veteran's wrists.  
The rash was diffuse, punctate and reddish in nature with 
evidence of excoriation.  The veteran had numerous areas, 
ranging from .5 cm. to 1 cm. in diameter, in the right 
anterior wrist with an absence of melanin.  The veteran 
indicated that the lack of pigmentation was due to the 
aggressive scrubbing of the top layer of his skin with a 
plastic scrub brush which he stated he used for extreme 
itching.  The diagnoses included dermatitis of the wrists, 
unknown etiology.

A hearing on appeal before the undersigned Board Member was 
conducted in October 1997.  At this time the veteran gave 
detailed testimony in support of his claims.  During the 
course of the hearing copies of medical records showing that 
the veteran was using antifungal and dermatological 
medications were received.

A VA skin examination was conducted in March 1999.  It was 
reported that the veteran was currently using Cyclocort 
ointment on an intermittent basis for his wrist as well as 
for some scalp itching which he had developed during the 
early 1990's.  The veteran reported that the scalp itching 
had been present on an intermittent basis since the 1960's 
and that, in addition to the pruritus in the involved areas, 
the veteran reported tenderness and occasional burning 
sensations in his wrists.  The veteran noted that his rash 
did seem to have largely resolved in his wrists, although he 
still experienced intermittent itching.  He used Topicort and 
triamcinolone creams for facial and ear itching.

On examination, generalized, mild xerosis of the veteran's 
trunk and lower extremities was noted.  The posterior and 
medial ankles showed postinflammatory hyperpigmented 
alterations but no obvious epidermal changes.  There was some 
dry scale involving the soles of both feet.  The popliteal 
fossae were clear.  His abdomen, chest, back and arms were 
also clear.  The volar right wrist showed macular 
hyperpigmentation in association with macular depigmented 
linear confluent scars.  It was noted that there were no 
inflammatory papules, follicles or abscesses.  The scalp 
showed excoriations over the left parietal occipital scalp.  
There was diffuse, dry scaling over the veteran's scalp 
without erythema.  The diagnoses were lichen simplex 
chronicus/neurodermatitis; xerosis; and seborrheic 
dermatitis.  A picture of the veteran's skin condition was 
associated with veteran's claims file.

Another hearing on appeal was conducted in April 2000.  The 
veteran testified that his skin condition had resulted in 
marked disfigurement of the wrists with resulting problems 
and that he experienced constant itching as well as 
exudation.  He related that a higher evaluation should be 
assigned as a result of his suffering.

Analysis

The veteran is seeking a higher disability evaluation for the 
period beginning February 22, 1996, the date that the grant 
of service connection for lichen simplex 
chronicus/neurodermatitis became effective.  The United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), concluded that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance", is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found- a practice 
known as "staged" ratings.

The veteran's lichen simplex chronicus/neurodermatitis has 
been rated by analogy as 10 percent disabling under 
Diagnostic Code (Code) 7806 for eczema.  This Code provides 
that a 30 percent disability evaluation will be assigned 
where there is eczema with exudation or itching constant, 
extensive lesions or marked disfigurement and that a 10 
percent disability evaluation is for assignment where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.
In the instant case, when the veteran was examined in 
November 1996 there was a diffuse, punctate and reddish rash 
with excoriation at the wrists with numerous areas in the 
right anterior wrist with an absence of melanin due to the 
aggressive scrubbing of the top layer of his skin with a 
plastic scrub brush which he stated he used for extreme 
itching.

On examination in March 1999 there was generalized, mild 
xerosis of his trunk and lower extremities, postinflammatory 
hyperpigmented alterations of the posterior and medial 
ankles, some dry scale involving the soles of both feet and 
macular hyperpigmentation of the volar right wrist in 
association with macular depigmented linear confluent scars.  
Moreover, the scalp showed excoriations over the left 
parietal occipital scalp and there was diffuse, dry scaling 
over the veteran's scalp without erythema.

The veteran testified at the April 2000 hearing on appeal 
that he experienced constant itching and that the 
disfigurement was marked and had caused him problems.  As the 
veteran is shown to experience disfigurement as well as 
frequent, if not constant, itching, the Board finds that the 
criteria for a 30 percent disability evaluation for his 
lichen simplex chronicus/neurodermatitis is probably 
approximated.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
7806.   Weight has been accorded to the veteran's statements 
and testimony regarding his symptomatology.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).


ORDER

A 30 percent disability evaluation for lichen simplex 
chronicus/neurodermatitis is proper.  To this extent, the 
appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

The veteran is seeking service connection for boils and 
abscesses.  This claim has been denied as not well-grounded.  
The veteran has pointed out that, following the Board's 
remand on this issue, the RO made no decision on this issue.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran, with respect to his service-connected traumatic 
osteoarthritis of the left ankle, has questioned whether the 
10 percent disability evaluation assigned was proper.  He has 
testified that the left ankle is very weak, requiring the use 
of a cane, and that he is in pain all the time.  His 
representative has requested that a separate rating be 
assigned for the veteran's osteoarthritis under Code 5003.

For the above reasons, a remand is required.  Accordingly, 
the remaining issues are REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his left ankle disability 
and boils and abscesses since 1999.  
After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran which are not 
currently of record.  All records 
obtained should be associated with the 
claims file.

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination in order to 
evaluate the current severity of the 
veteran's service-connected left ankle 
disability.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examining 
orthopedist should identify the 
limitation of activity imposed by the 
disabling condition considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination.

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.

4.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for service connection for boils and 
abscesses as well as the issue of whether 
the 10 percent disability evaluation 
assigned for traumatic osteoarthritis of 
the left ankle was proper, including 
consideration of whether a separate 
rating should be assigned under Code 
5003.  If any of the remaining benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 


